         Case 8:19-cr-00200-TDC Document 41-1 Filed 08/08/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA                       *

v.                                             *           Crim. No. TDC-19-200

ERIC EOIN MARQUES                              *

             *    *    *   *     *    *   *    *    *    *
     [PROPOSED] ORDER ON MOTION TO SEAL OMNIBUS MOTION TO SUPPRESS

        Upon consideration of defendant’s Motion to File Omnibus Motion Under Seal, filed on

August 8, 2019, it is this _____ day of August, 2019, by the United States District Court for the

District of Maryland,

        ORDERED, that the defendant’s Motion to File Omnibus Motion Under Seal is

GRANTED for the reasons set forth in its motion.



                                     _________________________________________
                                     THE HONORABLE THEODORE D. CHUANG
                                     United States District Judge
